 In the Matter of RAYNER, DALHEIM & CO., INC.andINTERNATIONALPRINTING PRESSMEN AND ASSISTANTS' UNION OF NORTH AMERICACase No. C-1363.-Decided October 17, 1939Printing,Engraving,and LithographingIndustry-Settlement:stipulationproviding for compliancewith the Act,includingwithdrawal of recognitionfrom and disestablishmentof company-dominatedunion-Order:entered onstipulation.Mr. Charles F. McErlean,,for the Board.Mr. Alfred W. Rayner,of Chicago, Ill., for therespondent.Mr. Chas. J. Fetzer,of Chicago,Ill., forthe Union.Mr. Adolph Kopf,of Chicago,Ill., for the Association.Mr. Ralph Winkler,ofcounsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed on June 16, 1939, by International Print-ing Pressmen and Assistants' Union of North America, herein calledthe Union, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Thirteenth Region (Chicago,Illinois), issued its complaint dated August 31, 1939, against Rayner,Dalheim & Co., Inc., Chicago, Illinois, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (2) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.The complaint alleged in substance (a) that the respondent onor about July 8, 1937, instigated the formation of a labor organi-zation among its employees known as the Rayner-Dalheim Employees'Association, herein called the Association, and from that date downto theissuanceof the complaint suggested, advised, urged, andwarned its employees to join the Association; furnishedameetingplace in the plant premises to the Association; orderedemployeesto attend the Association meetings held in the plant; paidemployees16 N. L.R. B., No. 8.50 RAYNER, DALHEIDI & CO., INC.51for time spent at Association meetings; permitted collection of duesand solicitation of members for the Association in the plant prem-ises during working hours; dominated and interfered with the admin-istration of the Association; furnished food and beer for use atAssociationmeetings; and otherwise actively fostered, promoted,and encouraged the formation and growth of the Association, andcontributed financial and other assistance to the Association, (b)that the respondent from on or about July 8, 1937, down to theissuance of the complaint advised, urged, and warned its employeesto refrain from becoming and remaining members of "outside" labororganizations, interrogated employees regarding their labor unionaffiliations, and advised employees to join the Association, and (c)that the respondent by the afore-mentioned acts and by other actsinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed to them in Section 7 of the Act.On September 12, 1939, the respondent, the Union, the Association,and counsel for the Board entered into a stipulation and agreementin settlement of the case, subject to the approval of the Board.Thisstipulation and agreement provided as follows :STIPULATION AND AGREEMENTIT IS HEREBY STIPULATED AND AGREED by and between RAYNER,DALHEIM & Co., INC., hereinafter called respondent, INTERNA-TIONAL PRINTING PRESSMEN AND ASSISTANTS' UNION OF NORTHAMERICA, hereinafter called the union, RAYNER-DALHEIM EM-PLOYEES'ASSOCIATION, hereinafter called the Association, andCharlesF.McErlean,Attorney,NationalLabor RelationsBoard, that :IUpon charges duly filed by. the union, the National LaborRelations Board, hereinafter called the. Board, by G. L. Patter-son,Regional Director for the Thirteenth Region, (Chicago,Illinois) issued its Complaint thereon, dated August 31st, 1939,against respondent alleging that respondent had engaged in andwas engaging in unfair labor practices within the meaning ofSection 8, subdivisions (1) and (2), and Section 2, subdivisions(6) and (7) of the National Labor Relations Act, 49 Stat. 449,hereinafter called the Act.1.Respondent is and has been since September. 19,- 1908, acorporation organized under and existing by virtue of the lawsof the State of Illinois, having its principal office and place 52,DECISIONS, OF NATIONAL LABOR RELATIONS BOARDof business in .the City of Chicago, County of Cook, and Stateof Illinois.Respondent owns and operates a plant in the Cityof Chicago, County of Cook and State of Illinois, hereinaftercalled the plant, where it is now and at all times mentioned inthe complaint, has been engaged in the printing, engraving andlithographing of sheet music, railroad freight tariffs and mis-.cellanebusprintedmatter.Approximately 115 persons areemployed by respondent during periods of normal businessoperations.2. In the course and conduct of its business and in the oper-ation of the plant, respondent causes and has continuouslycaused approximately 50 per cent in dollar value of the materialsused by it in the manufacturing, engraving and printing proc-esses, consisting of paper, ink, plates, zinc, tools, equipment,presses,manuscripts,miscellaneous parts, supplies, accessories,and other materials to be purchased and transported in interstatecommerce from and through States of the United States otherthan the State of Illinois, to the plant in the State of Illinois.In the course and conduct of its business and in the operationsof the plant, respondent causes and has continuously causedapproximately 50 per cent of the sheet music, railroad tariffsandmiscellaneous printingmatter designed, engraved andprinted at the plant to be sold and transported in interstatecommerce from the plant in the State of Illinois, to, into, andthrough States of the United States other than the State ofIllinois.For the fiscal year 1938 respondent's sales aggregated approxi-mately $350,000.00.Raw materials, supplies and finished prod-ucts move in and out of the plant over common-carrier railroad,exnress and truck lines.Respondent admits that it is engaged in interstate commerceand that the above described operations affect commerce withinthe meaning of Section 2, subdivisions (6) and (7) of the Act.uI1.International Printing Pressmen and Assistants' Union ofNorth America, affiliated with the American Federation ofLabor, is a labor organization within the meaning of Section2, subdivision (5) of the Act.2.Rayner-Dalheim Employees' Association is a labor organ-izationwithin the meaning of Section 2, subdivision (5) ofthe Act. RAYNER, DALHEIM SCI Co., INC.IV53The parties hereto waive service of the complaint, their rightto file answers, their right to a hearing in this matter, and themaking of Findings of Facts and Conclusions of Laws by theBoard pursuant to the provisions of the Act, and all partiesagree that the Charge and Complaint herein, National LaborRelations Board Rules and Regulations, Series 2, and this Stip-ulation and Agreement may be introduced in the record of thisproceeding by filing same with the Chief Trial Examiner of theNational Labor Relations Board at Washington, D. C.vIT IS FURTHER STIPULATED AND AGREED by and between theparties hereto that upon the entire record in this case and thisStipulation randAgreement, if approved by the Board, anOrder may forthwith be entered by the Board and by the UnitedStates Circuit' Court of Appeals for the Seventh Circuit, theparties hereto expressly waiving further notice of applicationtherefor, providing as follows: (It is understood; however, thatthe respondent by entering into this Stipulation and Agreementand agreeing to the use of the words "cease and desist" in theOrder set out below, is not admitting that it has committed anyof the unfair labor practices alleged in the Complaint).Respondent, Rayner Dalheim & Co., Inc., its officers, agents,successors and assigns, shall:1.Cease and desist from :(a)Dominating and interfering with the administration ofRayner-Dalheim Employees Association, or the formation oradministration of any other labor organization of its employees,or_ giving financial or other support to Rayner-Dalheim Em-ployees'Association, or any other labor organization of itsemployees ;(b)Recognizing Rayner-Dalheim Employees' Association asthe representative of any of its employees for the purpose ofdealing with respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions ofwork;(c) In any other manner interfering with, restraining orcoercing its employees in the exercise of the right to self-organ-ization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the Act. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action in order to effec-tuate the policies of the Act :(a)Withdraw all recognition from Rayner-Dalheim Em-ployees' Association as the representative of any of its employeesfor the purpose of dealing with respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment,orother conditions of employment; and completely dis-establish said Rayner-Dalheim Employees' Association as suchrepresentative;(b)Post immediately, upon receipt of notice of the Board'sapproval of this Stipulation and Agreement, in conspicuousplaces in each department of the plant, notices stating : (1) thatrespondent will cease and desist, as provided in paragraphs1 (a), (b) and (c) of the Order; (2) that respondent withdrawsall recognition from the Rayner-Dalheim Employees' Associa-tion as a representative of any of its employees and completelydisestablishes it as such representative ;(c)Maintain such notices for a period of at least sixty (60)consecutive days from the date of posting;(d)Notify the Regional Director for the Thirteenth Regionin writing within ten (10) days from the date of the Board'sapproval of this Stipulation and Agreement what steps respond-ent has taken to comply therewith.All terms agreed upon are contained within this Stipulationand Agreement, and there is no verbal agreement of any kindwhich varies, alters or adds to this Stipulation and Agreement.This Stipulation and Agreement is subject to the approval ofthe National Labor Relations Board.On September 21, 1939, the Board issued an order approving theabove stipulation and making it part of the record in this case, andtransferring this case to and continuing it before the Board forthe purpose of entry of a decision and order by the Board pursuantto the provisions of the stipulation.Upon the above stipulation and upon the entire record in thecase, the Board makes the following:FINDINGS OF FACT1.THE-BUSINESS OF THE RESPONDENTThe respondent is an Illinois corporation,.. having its principaloffice and place of business in Chicago, Illinois.The respondentowns and operates a plant in Chicago, Illinois, where it is engagedin the business of printing, engraving, and lithographing of sheetmusic, railroad freight tariffs, and miscellaneous printed matter. R'AYNER, DAHLHEIM & CO., INC.55Approximately 115 persons are' employed by the respondent duringperiods of normal business operations.the plant the respondent causes approximately 50. per cent in dollarvalue of the materials used by it in the manufacturing, engraving,and printing processes, consisting of paper, ink, plates, zinc, -tools,equipment,presses,manuscripts, . miscellaneousparts,supplies,accessories, and other materials to be ,purchased and transported ininterstate commerce from and through States of the United Statesother than the State of Illinois to, the plant in the State of Illinois.In the course and conduct of its business, and in the operation ofthe plant, the respondent causes approximately 50 per cent of thesheetmusic, railroad tariffs, andmiscellaneous printingmatterdesigned, engraved, and printed: at. the plant to be. sold and trans-ported in interstate commerce from the plant in the State of Illinoisto, into, and through the States of the United States other than theState of Illinois.For '.the fiscal year 1938, the respondent's salesaggregated approximately $350,000. In the course of its businessit uses the facilities of common-carrier railroads, express. and trucklines.'and that its operations affect commerce, within the meaning of Sec-tion 2 (6) and -(7) of the Act. 'We find that the above-described business and operations of therespondent constitute a continuous flow of trade, traffic, and com-merce among the several States.II.THE ORGANIZATIONS INVOLVEDInternational Printing Pressmen' and' Assistants'' Union of NorthAmerica,- affiliated' with the American Federation of Labor, andRayner-Dalheim Employees', Association, are' labor organizations,ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Rayner, Dalheim & Co., Inc.,Chicago, Illinois, and its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Dominating and interfering with the administration of Ray-ner-Dalheim Employees' Association; or the formation or adminis-247:3 83-40-vol. 16--5 56DECISIONS OF NATIONAL LABOR' RELATIONS BOARDtration of any other labor organization of its employees; or givingfinancial or other support to Rayner-Dalheim Employees' Associa-tion, or any other labor organization of its employees;(b)Recognizing Rayner-Dalheim Employees' Association as therepresentative of any of its employees for the purpose of dealingwith respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or conditions of work;(c) In any other manner interfering with, restraining or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, in order to effectuate thepolicies of the Act:(a)Withdraw all recognition from Rayner-Dalheim Employees'Association as the representative of any of its employees for thepurpose of dealing with the respondent concerning grievances,-labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment; and completely disestablish said Rayner-Dal-heim Employees' Association as such representative;(b)Post immediately in conspicuous places in each departmentof its plant, notices stating: (1) That respondent will cease anddesist, as provided in paragraphs 1 (a), (b) and (c) of the Order;(2) that respondent withdraws all recognition from the Rayner-Dalheim. Employees' Association as a representative of any of itsemployees and completely disestablishes it as such representative;(c)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;(d)Notify the Regional Director for the ThirteenthRegion inwriting within ten (10) days from the date hereof what steps therespondent has taken to comply therewith.